Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 16 is rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by Nishimori et al. (United States Patent Application Publication US 2014/0025867), Nishimori.

Regarding claim 16, Nishimori teaches a register which includes a plurality of regions; ([0035] “A bank power control unit 221 is a control circuit that includes a register for setting the power on/off state of the banks 210,211,212, and 213.” [0037] “FIG. 2B shows a bank power control register 260 that is included in the bank power control unit 221. The bank power control register 260 holds information that indicates whether the power supply to each of the multiple banks is on or off.” [0038] “FIG. 2C shows an interleaving setting register 270 that is included in the interleaving setting unit 222. The interleaving setting register holds setting information that indicates
whether each of the multiple banks is set to be an interleaving region or a non-interleaving region.” Memory system has registers indicating power states of memory banks and indicating power state of each memory bank. As shown in Fig. 2B, 2C, Fig. 3A, 3B, Fig. 4A, and 4B, bits of a bank power control register corresponding to each memory bank are interpreted as a plurality of regions. Furthermore, registers compose bits, which is interpreted as a register which includes a plurality of regions.)
a memory access monitor which is configured to monitor which region of the plurality of regions of the register the host performs a write operation; ([0035] “A CPU 200 is a central processing unit that performs readout and writing access to a memory, and banks 210, 211, 212, and 213 are memory banks composed of a non-volatile memory.” [0036] “A bank power control line 230 is a signal line that connects the bank power control unit 221 to each of the banks 210,211,212, and 213, and is for controlling the power for the banks based on the power on/off state of the banks, which is set in the bank power control unit 221.” [0038] “FIG. 2C shows an interleaving setting register 270 that is included in the interleaving setting unit 222. The interleaving setting register holds setting information that indicates whether each of the multiple banks is set to be an interleaving region or a non-interleaving region.” [0062] “A memory control unit 500 is the memory control unit 220 in FIG. 2A with the addition of a bank access monitor unit 510. The bank access monitor unit 510 is a circuit that monitors how much time has elapsed from the last time the banks were accessed until the present (i.e., the elapse of time during which banks are not being accessed) using a timer counter.” [0063] “FIG. 5B shows timer setting registers 520, 521, 522, and 523, which are built into the bank access monitor unit 510. The timer registers 520, 521, 522, and 523 correspond to the banks 210,211,212, and 213 respectively. The memory control unit 500 measures the duration of non-access to each bank with the bank access monitor unit 510 and compares the durations with register timer setting values.” A bank access monitor unit and a memory monitor unit monitors the access from the CPU, which include read and write to the data, for each memory bank. Furthermore, status or bits of an bank power control register, which indicates power state of each memory bank, are used to identify the status of each memory bank for the access.) and 
a power control manager configured to adjust a level of power supplied to a module of the memory device depending on the region of the plurality of regions of the register the host performs the write operation.  ([0047] “When the bank power control register 260 is updated in this manner, the bank power control unit 221 switches the power for the banks 212 and 213 to the on state.” [0048] “with control of power supply for a non-interleaving region, the power supply may be switched on or off for all banks configuring a non-interleaving region at once, or the power supply may be switched on or off individually for individual banks configuring a non interleaving
region.” [0063] “If there is no access to a bank from anywhere and the duration of bank non-access has exceeded the register setting value that corresponds to that bank, the memory control unit 500 sets the bit corresponding to that bank in the bank power control register 260 to 0, and that bank is powered off.” Depending on the bits of each memory bank indicated by the bank power control register, the power supplied to each bank is switched between on and off.)

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 2, 3, and 5-21 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimori in view of Huang et al. (United States Patent Application Publication US 2005/0125702), hereinafter Huang.

Regarding claim 2, Nishimori teaches a register which is accessible by the host and includes a plurality of regions; ([0036] “A bank power control unit 221 is a control circuit that includes a register for setting the power on/off state of the banks 210,211,212, and213.” [0037] “FIG. 2B shows a bank power control register 260 that is included in the bank power control unit 221. The bank power control register 260 holds information that indicates whether the power supply to each of the multiple banks is on or off.” [0038] “FIG. 2C shows an interleaving setting register 270 that is included in the interleaving setting unit 222. The interleaving setting register holds setting information that indicates whether each of the multiple banks is set to be an interleaving region or a non-interleaving region.” [0035] “A CPU 200 is a central processing unit that performs readout and writing access to a memory.” [0045] “Here, the program 320 being executed by the CPU 200 includes update processing for updating the bank power control register 260 shown in the flowchart in FIG. 8. That is to say, in step S801, the CPU 200 waits for a state in which the data 330 is not accessed from a running program.” Bits of bank power control setting register are interpreted as a plurality of regions included in a register. Furthermore, CPU access the bank power control setting register to update, which is interpreted as a register is accessible by the host.)
a memory access monitor configured to monitor which region of the plurality of regions of the register the host accesses; ([0062] “A memory control unit 500 is the memory control unit 220 in FIG. 2A with the addition of a bank access monitor unit 510. The bank access monitor unit 510 is a circuit that monitors how much time has elapsed from the last time the banks were accessed until the present (i.e., the elapse of time during which banks are not being accessed) using a timer counter.” [0063] “FIG. 5B shows timer setting registers 520,521,522,and 523, which are built into the bank access monitor unit 510. The timer registers 520, 521, 522, and 523 correspond to the banks 210,211,212, and 213 respectively. The memory control unit 500 measures the duration of non-access to each bank with the bank access monitor unit 510 and compares the durations with register timer setting values.” The timer registers corresponding to the banks are compared to the measured duration of non-access to each bank by the memory control unit. Thus, the timer registers are checked or monitored, which is interpreted as monitor which region of the plurality of regions of the register the host accesses.) and 
a power control manager configured to control power supplied to a module of the memory device depending on region of the plurality of regions of the register the host accesses. ([0036] “A bank power control unit 221 is a control circuit that includes a register for setting the power on/off state of the banks 210,211,212, and213” [0047] “When the bank power control register 260 is updated in this manner, the bank power control unit 221 switches the power for the banks 212 and 213 to the on state.” Based on bits of the bank power control unit, which is interpreted as depending on regions of the plurality of regions of the register the host accesses, the power control unit switches power for the banks.) 
However, Nishimori does not teach a host interface configured to receive a command from a host and to control an access of the host to the memory device.
Huang teaches a host interface configured to receive a command from a host and to control an access of the host to the memory device. (Fig. 2 “Address Decoder/Mapper” [0029] “Address and control signals are provided to an address decoder/mapper 24 from processor core 10, peripherals 16 or may be generated internally in the case of refresh or cache control implementations. Address decoder/mapper 24 provides signals to a row/column access circuit 20 that provides command strobes, and DIMM selectors as well as column/row address signals to DIMMs 15A-D via access control/command logic 21 for performing memory accesses. Access control/command logic also forwards commands from power management unit 17 to DIMMs 15A-D for setting power management states of individual DIMMs 15A-D.” Signals from processor core or peripherals are provided to a row/column access circuit. Thus, signals or commands are communicated through the address decoder/mapper between a processor and a row/column access circuit, which is interpreted as a host interface.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nishimori by incorporating the teaching of Huang of a host interface configured to receive a command from a host and to control an access of the host to the memory device. They are all directed toward power management in memory devices. Whenever a processor or any computing component wants to communicate with other components, an interface to interpret and address the commands or signals between different components is essential. The interface works as an interpreter for the different components with its language of its component. Therefore, it would be advantageous and well-known in the art to incorporate the teaching of Huang of a host interface configured to receive a command from a host and to control an access of the host to the memory device to enable the communication between different components in the computing system.

Regarding claim 3, Nishimori in view of Huang teaches all the limitations of the memory device 2, as discussed above.
Huang teaches wherein the memory access monitor is further configured to generate a monitoring signal that indicates whether the host accessed the register. ([] “Based on the setting in the bank power control register 260 in FIG. 3A, the power for each of the banks 210,211, 212, and 213 in FIG. 3C is set to the on state. Also, based on the setting in the interleaving setting register 270 in FIG. 3B, banks 210 and 211 configure a non-interleaving region 300, and the banks 212 and 213 configure an interleaving region 301.” [0062] “A memory control unit 500 is the memory control unit 220 in FIG. 2A with the addition of a bank access monitor unit 510. The bank access monitor unit 510 is a circuit that monitors how much time has elapsed from the last time the banks were accessed until the present (i.e., the elapse of time during which banks are not being accessed) using a timer counter.” Based on the values on the register, the memory control unit and the bank access monitor unit monitor and control the memory banks.) 

Regarding claim 5, Nishimori in view of Huang teaches all the limitations of the memory device 2, as discussed above.
Nishimori, as modified above, further teaches wherein the module of the memory device comprises a first group and a second group different from the first group, the power control manager is configured to control power supplied to the first group of the module of the memory device to be a first power and control power supplied to the second group of the module of the memory device to be a second power depending on the region of the plurality of regions of the register the host accesses, and a level of the first power is different from a level of the second power. ([0037] “the bank power control register 260 is composed of four bits, and bits 0, 1, 2, and3 correspond to the banks 210, 211, 212, and 213 respectively. When a bit value in the bank power control register 260 is 0, the bank power control unit 221 switches off the power supply for the bank corresponding to that bit, and when the value is 1, it switches on the power supply for the bank corresponding to that bit.” [0048] “with control of power supply for a non-interleaving region, the power supply may be switched on or off for all banks configuring a non-interleaving region at once, or the power supply may be switched on or off individually for individual banks configuring a non-interleaving region.” Each memory bank, which is interpreted as a first group and a second group, is individually controlled, such as on and off.)

Regarding claim 6, Nishimori in view of Huang teaches all the limitations of the memory device 2, as discussed above.
Nishimori, as modified above, further teaches wherein the module of the memory device comprises a first group and a second group different from the first group, the power control manager is configured to control power to not be supplied to the first group of the module of the memory device and control power to be supplied to the second group of the module of the memory device depending on region of the plurality of regions of the register the host accesses. ([0037] “the bank power control register 260 is composed of four bits, and bits 0, 1, 2, and3 correspond to the banks 210, 211, 212, and 213 respectively. When a bit value in the bank power control register 260 is 0, the bank power control unit 221 switches off the power supply for the bank corresponding to that bit, and when the value is 1, it switches on the power supply for the bank corresponding to that bit.” [0048] “with control of power supply for a non-interleaving region, the power supply may be switched on or off for all banks configuring a non-interleaving region at once, or the power supply may be switched on or off individually for individual banks configuring a non-interleaving region.” )  

Regarding claim 7, Nishimori in view of Huang teaches all the limitations of the memory device of claim 2, as discussed above.
Nishimori, as modified above, a processing core which is configured to execute the decoded command, (Fig. 2A [0035] “a configuration of a memory system that includes the memory access device…A CPU 200 is a central processing unit that performs readout and writing access to a memory, and banks 210, 211, 212, and 213 are memory banks.”) a nonvolatile memory which is configured to store data, ([0032] “a case is considered in which interleaving is performed in a memory system that uses a non-volatile memory (e.g., an MRAM).”) and a nonvolatile memory controller which is configured to control the nonvolatile memory. ([0034] “A memory control unit 220 is a circuit that performs control of memory access to memory regions configured by the banks 210, 211, 212, and 213.”)
Huang further teaches a host interface which is configured to receive a command from the host, (Fig. 2 [0029] “Address and control signals are provided to an address decoder/mapper 24 from processor core 10, peripherals 16 or may be generated internally in the case of refresh or cache control implementations.”)

Regarding claim 8, the claim 8 does not further teach or define the limitation over the limitations recited in the rejected claims 1 and 5 above. Therefore, Nishimori in view of Huang teaches all the limitations of the claim 8.

Regarding claim 9, Nishimori in view of Huang teaches all the limitations of the memory device of claim 8, as discussed above.
Nishimori teaches wherein the first region is one of an administrator command doorbell in which a command pointer of an administrator command is written or an administrator queue region in which the administrator command is written, the second region is one of an input/output command doorbell in which a command pointer of an input/output command is written or an input/output queue region in which the input/output command is written, ([0041] “In FIG. 3C, addresses 3000 to 3007 are logical addresses allocated in the non-interleaving region 300, and these addresses are allocated in order from the head to the end of the bank 210, and subsequently from the head to the end of the bank 211 such that they do not span banks. Also, the addresses 3008 to 3015 are logical addresses allocated to the interleaving region, and these logical addresses are allocated alternatingly so as to span the banks.” [0042] “if the bits 1 to 3 in the interleaving setting register 270 are set to 1, the three banks 211 to 213 will operate with interleaving. Also, multiple interleaving regions may be set, as shown in FIGS. 3A to 3C. More specifically, in FIG. 3C, the non-interleaving region 300 may be set as interleaving. In this case, the interleaving setting register 270 needs to be configured so as to have a depth of two bits or more for each bank so that interleaving regions can be identified. For example, if two bits are provided for each bank, up to three independent interleaving regions can be set as follows: "0: non-interleaving region", "1: interleaving region A", "2: interleaving region B", "3: interleaving region C".” The address of the bank for the corresponding interleaving setting register, which is interpreted as the first region is one of an administrator command doorbell in which a command pointer of an administrator command is written. Furthermore, each bank with its own interleaving setting register is written with its address of bank, which is interpreted as the second region is one of an input/output command doorbell in which a command pointer of an input/output command is written.) and 
the level of the first power is less than the level of the second power. ([0048] “with control of power supply for a non-interleaving region, the power supply may be switched on or off for all banks configuring a non-interleaving region at once, or the power supply may be switched on or off individually for individual banks configuring a non-interleaving region.”) 

Regarding claim 10, Nishimori in view of Huang teaches all the limitations of the memory device of claim 9, as discussed above.
Nishimori, as modified above, further teaches wherein the module of the memory device includes at least one of a nonvolatile memory which is configured to store data (Fig. 2 [0032] “a configuration of a memory system that includes the memory access device…A CPU 200 is a central processing unit that performs readout and writing access to a memory, and banks 210,211,212, and 213 are memory banks composed of a non-volatile memory.”) and 
a nonvolatile memory controller which is configured to control the nonvolatile memory. ([0035] “A memory control unit 220 is a circuit that performs control of memory access to memory regions configured by the banks 210, 211, 212, and 213.”) 

Regarding claim 11, Nishimori in view of Huang teaches all the limitations of the memory device of claim 8, as discussed above.
Nishimori, as modified above, further teaches the second region is one of an input/output command doorbell in which a command pointer of an input/output command is written or an input/output queue region in which the input/output command is written, ([0042] “if the bits 1 to 3 in the interleaving setting register 270 are set to 1, the three banks 211 to 213 will operate with interleaving. Also, multiple interleaving regions may be set, as shown in FIGS. 3A to 3C. More specifically, in FIG. 3C, the non-interleaving region 300 may be set as interleaving. In this case, the interleaving setting register 270 needs to be configured so as to have a depth of two bits or more for each bank so that interleaving regions can be identified. For example, if two bits are provided for each bank, up to three independent interleaving regions can be set as follows: "0: non-interleaving region", "1: interleaving region A", "2: interleaving region B", "3: interleaving region C".”)
the second region is a reset control region in which a command pointer of a reset command is written, ([0064] “the bit corresponding to the bank in the power off state in the bank power control register 260 is set to 1, timer measurement processing relating to that bank is reset, and measurement is started again.”) and the level of the first power is greater than the level of the second power. ([0048] “with control of power supply for a non-interleaving region, the power supply may be switched on or off for all banks configuring a non-inter leaving region at once, or the power supply may be switched on or off individually for individual banks configuring a non interleaving region.”)

Regarding claim 12, Nishimori in view of Huang teaches all the limitations of the memory device of claim 11, as discussed above.
Nishimori, as modified above, further teaches a nonvolatile memory which is configured to store data and a nonvolatile memory controller which is configured to control the nonvolatile memory. (Fig. 2 [0032] “a configuration of a memory system that includes the memory access device…A CPU 200 is a central processing unit that performs readout and writing access to a memory, and banks 210,211,212, and 213 are memory banks composed of a non-volatile memory.” [0035] “A memory control unit 220 is a circuit that performs control of memory access to memory regions configured by the banks 210, 211, 212, and 213.”) 

Regarding claim 13, the claim 13 does not further teach or define the limitation over the limitations recited in the rejected claims 9 and 11 above. Therefore, Nishimori in view of Huang teaches all the limitations of the claim 13.

Regarding claim 14, Nishimori in view of Huang teaches all the limitations of the memory device of claim 13, as discussed above.
Huang further teaches that the module of the memory device includes a volatile memory. ([0021] “Memory controller 14 is coupled to a dynamic random-access memory (DRAM) array 15 and provides control signals in the form of address lines and command strobes.”) 

Regarding claim 15, Nishimori in view of Huang teaches all the limitations of the memory device of claim 14, as discussed above.
Nishimori, as modified above, further teaches wherein the level of the second power is a level of power of an idle state or a standby state of the volatile memory. ([0030] “When the inter-arrival time exceeds the predetermined threshold, the particular module is placed in a lower-power operating mode by the device controller via access control and command logic 21.” Fig. 4 “Step 45”) 

Regarding claims 17 and 18, the claims 17 and 18 do not further teach or define the limitation over the limitations recited in the rejected claims 1, 8, 9, 11, and 13 above. Therefore, Nishimori in view of Huang teaches all the limitations of the claims 17 and 18.

Regarding claim 19, Nishimori in view of Huang teaches all the limitations of the memory device of claim 18, as discussed above.
Huang teaches that a controller memory buffer region which stores and provides the administrator command and the input/output command to the command controller. ([0029] “Memory controller 14 also includes data buffers 22 for buffering data transferred to and from DIMMs 15A-D, as well as a control I/O port 29 for receiving control information from processor core 10, as well as providing register read ports from which processor core 10 can retrieve the current status of memory controller 14.”) 

Regarding claim 20, Nishimori in view of Huang teaches all the limitations of the memory device of claim 19, as discussed above.
Nishimori, as modified above, further teaches wherein the controller memory buffer region comprises: an administrator queue region in which the administrator command is written; an input/output queue region in which the input/output command is written; ([0055] “The program 320 and the data 330 are similar to those described in the first embodiment. In the second embodiment, the data 330 is stored in the interleaving region 401. That is to say, it is stored such that it spans the banks 211 and 212. A stack region 413 is a stack memory managed and used by the program 320. This stack region 413 is always used for temporary saving and referencing information when the program 320 is executed.”) and 
Huang further teaches a data region provided for the host. ([0029] “data buffers 22 for buffering data transferred to and from DIMMs 15A-D”) 

Regarding claim 21, Nishimori in view of Huang teaches all the limitations of the memory device of claim 20, as discussed above.
Nishimori, as modified above, further teaches wherein a writing time of the controller memory buffer region is earlier than a writing time of the command controller register region. (As shown in Fig. 8, the data stored in the stack region for temporary saving and referencing information is stored prior to performing operations by the CPU, which refers the interleaving setting registers.)   

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nishimori in view of Huang as applied to claim 3 above, and further in view of Bickel (United States Patent Application Publication US 2013/0169309), hereinafter Bickel.

Regarding claim 4, Nishimori in view of Huang teaches all the limitations of the memory device 3, as discussed above.
Nishimori teaches wherein the power control manager is further configured to adjust a power level of the power supplied to the module of the memory device in accordance with the monitoring signal, ([0046] “if it is determined that a state in which the data 330 is not accessed has been entered, the processing moves to step S802, and the CPU 200 sets the bits 2 and 3 in the bank power control register 260 (bits corresponding to banks in the interleaving region) to 0. When the bank power control register 260 is updated in this manner, the bank power control unit 221 switches the power for the banks 212 and 213 to the off state.” [0047] “in step S803, the CPU 200 waits for a return to a state in which the data 330 is accessed. For example, if the main processing of the running program 320 returns from the idle state to a normal state, the processing moves to step S804. The bits set to O in step S802 (in the present example, bits 2 and 3, which correspond to banks in the interleaving region) are set to 1 by the CPU 200 in step S804. When the bank power control register 260 is updated in this manner, the bank power control unit 221 switches the power for the banks 212 and 213 to the on state.”)
However, Nishimori in view of Huang does not teach wherein the power level is adjusted by changing a frequency an AC power source which provides the power.
Bickel teaches that the power level is adjusted by changing a frequency an AC power source which provides the power. ([0053] “The indication can be, for example, a flag in a register or memory location that indicates one or more anomalous condition (i.e., any condition that deviates from a normal, operational, or expected condition of any device in the islanded electrical system112).” [0054] “The controller 120 can also receive a load change signal 136 from one of the loads 130, which indicates that an operational status of one of the loads 130 has changed. A load status can be starting, running, stopping, on, off, standby, online, offline, for example.” [0065] “The slew rate can be either positive or negative where a positive slew rate corresponds to increasing frequency values and a negative slew rate corresponds to decreasing frequency values.” Based on the monitored condition of devices, such as AC frequency of the power of a utility provider, the skew rate of the provided AC frequency is adjusted.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nishimori in view of Huang by incorporating the teaching of Bickel of adjusting the power level by changing a frequency an AC power source which provides the power. As recognized by Bickel, when events causing the instability of the electrical system, the operation of the electrical system is affected. ([0003]-[0007]) Based on the monitored condition, the instability of the power source is predicted. ([0039]) Furthermore, the prediction based on the monitored condition adjust the slew rate of the frequency resulting in the adjustment of the frequency of the power to the electrical system in order to improve the stability. Therefore, it would be advantageous to incorporate the teaching of Bickel to improve the stability of the system.

Response to Arguments
Applicant's arguments filed 5/27/2022 with respect to “Claim Rejections – 35 U.S.C. 102” have been fully considered but they are not persuasive.

Applicant argues
However, Nishimori et al. fail to disclose or mention a memory monitor unit. None of paragraphs [0035], [0036], [0038], [0062] and [0063] of Nishimori et al. as specifically relied upon by the Examiner identify "a memory monitor unit." The rejection is unclear and thus improper for at least these reasons.
Moreover, as noted above, the Examiner stated that bank access monitor unit 510 in Fig. 5A of Nishimori et al. monitors access from the CPU which includes read and write to the data, for each memory bank.
However, claim 16 recites that the memory access monitor is configured to monitor which region of the plurality of the regions of the register the host performs a write operation, not to monitor accesses of memory banks (or memory of the memory device) as stated by the Examiner. The Examiner has misinterpreted the features of claim 16. This rejection is improper for at least these additional reasons.
Still further, as described in paragraph [0062] of Nishimori et al. with respect to Fig. 5A, bank access monitor unit 510 is a circuit that monitors how much time has elapsed from the last time the banks (i.e., banks 210, 211, 212 and 213) were accessed until the present (i.e., the elapse of time during which banks are not being accessed) using a timer counter. As described in paragraph [0063], Fig. 5B shows timer setting registers 520, 521, 522 and 523 which are built into bank access monitor unit 510 and which respectively correspond to the banks 210, 211,212 and 213. Memory control unit 500 measures the duration of non-access to each bank with bank access monitor unit 510 and compares the durations with register timer setting values…
Accordingly, bank access monitor unit 510 in Figs. 5A and 5B of Nishimori et al. monitors time elapsed from the last time memory banks 210, 211, 212 and 213 were accessed, or in other words monitors the memory banks. Bank access monitor unit 510 does not monitor bank power control register 260 (interpreted by the Examiner as the register of claim 16), and more particularly does not monitor which region of a plurality of regions of bank power control register 260 a host accesses, as would be necessary to meet the features of claim 16. Bank access monitor unit 510 can not be interpreted as the memory access monitor of claim 16 as asserted by the Examiner.
Remarks Pages 9-10

Examiner respectfully disagrees with applicant’s argument that Bank access monitor unit 510 can not be interpreted as the memory access monitor of claim 16 as asserted by the Examiner. Nishimori discloses a memory control unit including the timer registers corresponding to memory banks. (Fig. 5, [0062], [0063]) Based on the comparison between the measured duration of non-access to each bank and the durations with register timer setting values, the memory control unit sets the bit corresponding to that bank in the bank power control registers. ([0063]) Thus, the memory control unit checks or monitors the timer registers and the bank power control registers in order to control the power provided to the banks.

Applicant further argues:
With still further regard to this rejection, the Examiner asserted on page 5 of the Office Action that bank power control unit 221 as shown in Fig. 5 of Nishimura et al. may be interpreted as the power control manager of claim 16.
As described in paragraph [0046] of Nishimori et al. with respect to Fig. 8, if it is determined in step S801 that a state in which the data 330 of a memory bank is not accessed has been entered, the processing moves to step S802, and the CPU 200 sets the bits 2 and 3 in the bank power control register 260 to 0. When the bank power control register 260 is updated in this manner, the bank power control unit 221 switches the power for the banks 212 and 213 to the off state.
…
Accordingly, bank power control unit 221 in Fig. 5 of Nishimori et al. switches power to the banks on/off based on the values of the bits set in bank power control register 260…In Nishimori et al., the level of power supplied to memory bank 210 for example is not adjusted depending on which bit region of the bit regions of bank power control register 260 CPU performs a write operation to, as would be necessary to meet the further features of claim 16.
Remarks Page 11
	
Examiner respectfully disagrees with applicant’s argument that the level of power supplied to memory bank 210 for example is not adjusted depending on which bit region of the bit regions of bank power control register 260 CPU performs a write operation to, as would be necessary to meet the further features of claim 16. As discussed above, based on the comparison between the measured duration of non-access to each bank and the durations with register timer setting values, “the memory control unit sets the bit corresponding to that bank in the bank control register…and that bank is powered off,” which further controls the power states of the banks, such as power on or power off states. ([0063]) Thus, the level of power is adjusted to be on or off based on the bit of the registers or the region of the plurality of regions of the register.
Applicant's arguments filed 5/27/2022 with respect to “Claim Rejections – 35 U.S.C. 103” have been fully considered but they are not persuasive.

Applicant argues
However, as emphasized previously, bank access monitor unit 510 in Figs. 5A and 5B of Nishimori et al. monitors time elapsed from the last time memory banks 210, 211, 212 and 213 were accessed. That is, bank access monitor unit 510 monitors the memory banks. Bank access monitor unit 510 does not monitor bank power control register 260 (interpreted by the Examiner as the register of claim 2), and more particularly does not monitor which region of a plurality of regions of bank power control register 260 a host accesses. Bank access monitor unit 510 thus can not be interpreted as the memory access monitor of claim 2 as asserted by the Examiner.
Moreover, bank power control unit 221 in Fig. 5 of Nishimori et al. switches power to the banks on/off based on whether a value of a bit in bank power control register 260 is O or 1, and does not adjust a power supplied to a module depending on which region of a plurality of regions of bank power control register 260 is accessed by CPU 200. In Nishimori et al., power supplied to a memory bank is controlled based on whether the memory bank is being accessed or idle. Bank power control unit 221 thus can not be interpreted as the power control manager of claim 2. 
Nishimori et al. fail to teach or disclose the memory access monitor and/or the power control manager of claim 2. Huang et al. as secondarily relied upon do not overcome these deficiencies of Nishimori et al.
Remarks Pages 12-13

Examiner respectfully disagrees with applicant’s arguments that Bank access monitor unit 510 thus can not be interpreted as the memory access monitor of claim 2 as asserted by the Examiner and In Nishimori et al., power supplied to a memory bank is controlled based on whether the memory bank is being accessed or idle. Bank power control unit 221 thus can not be interpreted as the power control manager of claim 2. As discussed above in the discussion with respect to “Claim Rejections – 35 U.S.C. 102,” the timer registers are also checked or monitored to be compared to the duration of non-access to each bank with the bank access monitor unit. The power supplied to the bank is controlled based on the bit of the bank power control register, which is further set based on the comparison between the measured duration of non-access to each bank and the durations with register timer setting values. Furthermore, as disclosed in the paragraph [0064] of Nishimori, the bit corresponding to the bank that has been accessed by the CPU in the bank power control register is further set according to the duration of non-access or access and the duration set in the timer setting registers. As disclosed in the paragraph [0065] of Nishimori, “power supply to the banks is switched on and off according to the state of access,” which is indicated by the bits of the bank power control register. Thus, Nishimori monitors when the bits of the bank power control registers are accessed by the CPU in order to control power supply to the banks. In other words, Nishimori teaches monitoring that the CPU or the host accesses certain bits of the registers or which region of the registers.

Applicant argues
Regarding claim 3, bank access monitoring unit 510 in Fig. 5A and 5B of Nishimori et al. monitors how much time has elapsed from the last time the memory banks 210, 211, 212 and 213 were accessed, and thus does not generate a monitoring signal that indicates whether a host has accessed bank power control register 260. The Examiner failed to clearly identify the monitoring signal in the figures of Nishimori et al. The rejection of claim 3 is improper for at least these additional reasons.
Remarks Page 14

Examiner respectfully disagrees with the applicant’s argument that thus does not generate a monitoring signal that indicates whether a host has accessed bank power control register 260. As discussed above, the timer setting registers are checked or monitored to be compared to the duration of non-access to each bank with the bank access monitor unit, which further sets the bit in the bank power control register by the memory control unit. In order to control or adjust the power based on the timer setting registers, the monitor control unit must send a command or signal to set the bank power control registers and control power states, such as on and off states.

Applicant argues that 
With regard to claim 9, bank power control register 260 shown in Fig. 3A of Nishimori et al. includes bits set to 0 or 1 depending on whether access to the memory banks is required, and interleaving setting register 270 includes bits indicating whether the memory banks configure an interleaving or non interleaving region.
Bank power control register 260 and/or interleaving setting register 270 of Nishimori et al. are not disclosed or even remotely suggested as an administrator command doorbell or a administrator queue region in which a command pointer of an administrator command is written, and an input/output command doorbell or an input/output queue region in which an input/output command are written. The content of registers 260 and 270 are merely respective single bits, not pointers or input/output commands. The Examiner has misinterpreted Nishimori et al. The rejection of claim 9 is thus improper for at least these additional reasons.
Remarks Pages 14

Examiner respectfully disagrees with the applicant’s argument that Bank power control register 260 and/or interleaving setting register 270 of Nishimori et al. are not disclosed or even remotely suggested as an administrator command doorbell or a administrator queue region in which a command pointer of an administrator command is written, and an input/output command doorbell or an input/output queue region in which an input/output command are written. As discussed above in the claim rejection, the address in interleaving regions and non-interleaving regions are set. ([0038] Fig. 3) Furthermore, physical address in which will be associated with any logical address in a memory region are determined. Thus, each register for corresponding bank is also associated with the physical and logical address, which points or access the bank for the write or read accesses.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN SOO KIM whose telephone number is (571)270-1768. The examiner can normally be reached Monday - Friday 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571) 270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.K./Examiner, Art Unit 2187                         

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187